DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floyd Canfield on 08/24/2022. 
The application has been amended as follows: 
A.	Amend claims 1, 4, 6, 7 and 10 to read as follow: 
Claim 1, A kinematic-axis locating device for knee arthroplasty, the kinematic-axis locating device comprising two spoon-shaped arms and a linking piece, the two spoon-shaped arms being at one side of the linking piece together, the two spoon-shaped arms being shaped symmetrically and curved to correspond to curvatures of a patient's medial condyle femur and lateral condyle femur at respective vector sphere surfaces, the two spoon-shaped arms being configured to be placed between the patient's proximal tibia and the distal femur along a sagittal axis, the proximal tibia and the distal femur being such checked by ligaments that the medial condyle and the lateral condyle using their respective curvatures to hold the two spoon-shaped arms at the patient's tibial plateau, the linking piece naturally defining a reference axis when the two spoon- shaped arms are held in position, and the reference axis being roughly parallel to a kinematic axis upon which the medial condyle and the lateral condyle pivot against the tibial plateau, so that the reference axis can be used as a reference for articular surface resection between the proximal tibia and the distal - 20 -femur;
wherein the linking piece has a lengthwise, linearly extending, rectangular body, and the two spoon-shaped arms include an immovable spoon-shaped arm that is integratedly formed at one end of the linking piece and a movable spoon-shaped arm that is movably attached to the linking piece so as to slide in a length direction of the linking piece for adjusting an interval between the movable spoon-shaped arm and the immovable spoon-shaped arm and then being fixed to the linking piece; and 
wherein the movable spoon-shaped arm has an end provided with a sliding sleeve, the sliding sleeve having an inner contour corresponding to a sectional contour of the linking piece, and the end being configured to be such mounted around the linking piece that the sliding sleeve is allowed to slide along the length direction.
Claim 4, The kinematic-axis locating device for knee arthroplasty of claim [[3]] 1, wherein the linking piece has a guiding groove at - 21 -its side opposite to the two spoon-shaped arms, the guiding groove extending along the length direction of the linking piece, the end having a protuberance formed inside the sliding sleeve and corresponding to the guiding groove, and the end having its side opposite to the protuberance provided with a pressing member, so that when the end has the sliding sleeve mounted around the linking piece and the protuberance is received in the guiding groove, the pressing member can be operated to work with the protuberance to hold the linking piece and position the end.  
Claim 6, The kinematic-axis locating device for knee arthroplasty of claim [[3]] 1, wherein the linking piece has a handle, which extends in an extending direction that is perpendicular to the length direction of the linking piece and opposite to an extending direction of the two spoon-shaped arms away from the linking piece, the handle being located between the two spoon-shaped arms, and wherein the two spoon-shaped arms each have a radius of curvature ranging between 17mm and 29mm.  
Claim 7, The kinematic-axis locating device for knee arthroplasty of claim 6, further comprising a guiding member that has a notch located positionally high and a fastening portion located positionally low, and has a slot formed between the notch and the fastening portion, so that after the linking piece naturally defines the reference axis, when the handle is fittingly received in the notch, and the fastening portion is configured to be fixed to the proximal tibia, the slot has its length direction parallel the reference axis for an osteotome to be put therein and used to resect the tibial plateau along the reference axis.  
Claim 10, The kinematic-axis locating device for knee arthroplasty of claim 7, wherein the fastening portion has a plurality of through holes, each for a bone screw to pass therethrough during surgery so that the fastening portion can be fixed to the proximal tibia [[T]] at an appropriate site.

B.	Allow claims 1 and 4 – 10.
C.	Cancel claims 2 – 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts are to: 
Sehat (US Pub. 2017/0333018 A1) which discloses a related device [abstract, Figs. 2 – 4] comprising two spoon shaped arms [28] and a linking piece [a cross arm extending between arms 28]. However, Sehat does not disclose all the limitations of the claim as currently amended, mainly directed to the structural correlation between the arms and linking piece. 
Bojarski et al. (US Pub. 2013/0331850 A1) which discloses a related device [abstract, Fig.5] comprising two spoon shaped arms [16] and a linking piece [a cross arm extending between arms 160]. However, Bojarski does not disclose all the limitations of the claim as currently amended, mainly directed to the structural correlation between the arms and linking piece
Accordingly, the claims as amended are allowable over the discovered references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775